            Case 1:18-cv-10221-PGG-SN Document 71
                                               70 Filed 10/23/20
                                                        10/22/20 Page 1 of 2



                                                                      JACKSON LEWIS P.C.
                                                                      666 THIRD AVENUE
                                                                      29TH FLOOR
                                                                      NEW YORK, NY 10017
                                                                      TEL 212-545-4000
                                                                      FAX 212-972-3213
                                                                      JACKSONLEWIS.COM




MY DIRECT DIAL IS: (212) 545-4025
MY EMAIL ADDRESS IS: LORI.BAUER@JACKSONLEWIS.COM

                                                   October 22, 2020
VIA ECF
Hon. Paul G. Gardephe, U.S.D.J.                                 October 23, 2020
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
                                                         Re:    Chugg v. QBE Americas, Inc. et al.
                                                                Case No.: 18 Civ. 10221 (PGG)

Dear Judge Gardephe:

              We represent Defendants QBE Americas, Inc. (“QBE”), Victor Santos, Lourdes
Mendez, and Damir Pajazetovic (sued incorrectly herein as “Damir Pajestovic”) (collectively,
“Defendants”) in the above-referenced matter. We write jointly with counsel for Plaintiff Jasleen
Chugg to request an extension of the Parties’ deadline to submit pre-motion letters seeking leave to file
motions for summary judgment from October 30, 2020, to and including December 23, 2020.

                As noted in the Parties’ September 14, 2020 (Docket No. 67) letter-motion, they have
agreed to attempt to resolve this case through private mediation and believe that mediation will have a
greater likelihood of success if the Parties are not simultaneously expending resources briefing
summary judgment motions. The Parties have a selected a mediator, but the earliest date that she is
available for a mediation session is December 2, 2020. Adjourning the deadline for submission of pre-
motion letters to December 23, 2020, will afford the Parties an opportunity to attend the December 2,
2020, mediation session and, if necessary, continue negotiations during a brief window thereafter,
before redirecting their attention and resources to summary judgment motion practice.

              This is the Parties’ second request for an extension of this deadline. The Parties have
completed fact and expert discovery and are prepared to move forward with summary judgment
motion practice in the event mediation is unsuccessful.

                                                         Respectfully submitted,

                                                         JACKSON LEWIS P.C.

                                                         /s/ Lori D. Bauer
                                                         Lori D. Bauer
cc:      All counsel of record (via ECF)

4819-8840-7503, v. 1
            Case 1:18-cv-10221-PGG-SN Document 71
                                               70 Filed 10/23/20
                                                        10/22/20 Page 2 of 2



                                                                      JACKSON LEWIS P.C.
                                                                      666 THIRD AVENUE
                                                                      29TH FLOOR
                                                                      NEW YORK, NY 10017
                                                                      TEL 212-545-4000
                                                                      FAX 212-972-3213
                                                                      JACKSONLEWIS.COM




MY DIRECT DIAL IS: (212) 545-4025
MY EMAIL ADDRESS IS: LORI.BAUER@JACKSONLEWIS.COM

                                                   October 22, 2020
VIA ECF
Hon. Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
                                                         Re:    Chugg v. QBE Americas, Inc. et al.
                                                                Case No.: 18 Civ. 10221 (PGG)

Dear Judge Gardephe:

              We represent Defendants QBE Americas, Inc. (“QBE”), Victor Santos, Lourdes
Mendez, and Damir Pajazetovic (sued incorrectly herein as “Damir Pajestovic”) (collectively,
“Defendants”) in the above-referenced matter. We write jointly with counsel for Plaintiff Jasleen
Chugg to request an extension of the Parties’ deadline to submit pre-motion letters seeking leave to file
motions for summary judgment from October 30, 2020, to and including December 23, 2020.

                As noted in the Parties’ September 14, 2020 (Docket No. 67) letter-motion, they have
agreed to attempt to resolve this case through private mediation and believe that mediation will have a
greater likelihood of success if the Parties are not simultaneously expending resources briefing
summary judgment motions. The Parties have a selected a mediator, but the earliest date that she is
available for a mediation session is December 2, 2020. Adjourning the deadline for submission of pre-
motion letters to December 23, 2020, will afford the Parties an opportunity to attend the December 2,
2020, mediation session and, if necessary, continue negotiations during a brief window thereafter,
before redirecting their attention and resources to summary judgment motion practice.

              This is the Parties’ second request for an extension of this deadline. The Parties have
completed fact and expert discovery and are prepared to move forward with summary judgment
motion practice in the event mediation is unsuccessful.

                                                         Respectfully submitted,

                                                         JACKSON LEWIS P.C.

                                                         /s/ Lori D. Bauer
                                                         Lori D. Bauer
cc:      All counsel of record (via ECF)
4819-8840-7503, v. 1
